UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              3/19/2020
 Linda Crosby,

                                 Plaintiff,
                                                            1:20-cv-00330 (LAK) (SDA)
                     -against-
                                                             ORDER
 Victor Inada M.D., et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       In light of recent public health developments, the previously scheduled initial conference

on April 16, 2020 at 10:00 a.m. (see ECF No. 30) shall be conducted by telephone rather than in

person. At the scheduled time, the parties shall each separately call (888) 278-0268 (or (214) 765-

0479) and enter access code 6489745.

       No later than Friday, March 20, 2020, Plaintiff shall serve this Order upon Defendants’

counsel.

SO ORDERED.

DATED:           New York, New York
                 March 19, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
